            Case 1:21-cv-04295-LTS Document 8 Filed 08/04/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NAGIBE ALHAJ,

                              Plaintiff,                           21-CV-4295 (LTS)
                      -against-                            ORDER DIRECTING PRISONER
                                                               AUTHORIZATION
RICHARD AKWAMOAH, et al.,

                              Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       By order dated June 2, 2021, the Court directed Plaintiff to submit a prisoner

authorization form. On June 14, 2021, the order was returned to the Court with a notation on the

envelope indicating that the mail was undeliverable to that address. On June 15, 2021, the Court

received a letter from Plaintiff indicating that he had been transferred from Kirby Forensic

Psychiatric Center to the Rochester Psychiatric Center. The Court therefore reissues the June 2,

2021 order and directs the Clerk of Court to mail this order to Plaintiff’s new address.

       To proceed with a civil action in this Court, a prisoner must either pay $402.00 in fees – a

$350.00 filing fee plus a $52.00 administrative fee – or, to request permission to proceed without

prepayment of fees, submit a signed IFP application and a prisoner authorization. See 28 U.S.C.

§§ 1914, 1915. If the Court grants a prisoner’s IFP application, the Prison Litigation Reform Act

requires the Court to collect the $350.00 filing fee in installments deducted from the prisoner’s

account. See 28 U.S.C. § 1915(b)(1). A prisoner seeking to proceed in this Court without

prepayment of fees must therefore also authorize the Court to withdraw these payments from his

account by filing a “prisoner authorization,” which directs the facility where the prisoner is

incarcerated to deduct the $350.00 filing fee 1 from the prisoner’s account in installments and to


       1
           The $52.00 administrative fee for filing a civil action does not apply to persons granted
           Case 1:21-cv-04295-LTS Document 8 Filed 08/04/21 Page 2 of 3




send to this Court certified copies of the prisoner’s account statements for the past six months.

See 28 U.S.C. § 1915(a)(2), (b).

       Plaintiff submitted an IFP application, but he did not submit a prisoner authorization.

Within thirty days of the date of this order, Plaintiff must either pay the $402.00 in fees or

complete and submit the attached prisoner authorization. If Plaintiff submits the prisoner

authorization, it should be labeled with docket number 21-CV-4295 (LTS). 2

       If Plaintiff was not a prisoner when he filed his complaint, he must complete the attached

declaration stating facts showing that when he submitted his IFP application, he was not a

“person incarcerated or detained in any facility who is accused of, convicted of, sentenced for, or

adjudicated delinquent for, violations of criminal law or the terms and conditions of parole,

probation, pretrial release, or diversionary program.” 28 U.S.C. § 1915(h). If Plaintiff submits a

declaration, it should be labeled with docket number 21-CV-4295 (LTS).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.




IFP status under 28 U.S.C. § 1915.
       2
          Plaintiff is cautioned that if a prisoner files an action that is dismissed as frivolous or
for failing to state a claim, the dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who
receives three “strikes” cannot file actions in forma pauperis as a prisoner, unless he is under
imminent danger of serious physical injury, and must pay the filing fee at the time of filing any
new action.

                                                  2
          Case 1:21-cv-04295-LTS Document 8 Filed 08/04/21 Page 3 of 3




Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:   August 4, 2021
          New York, New York

                                                     /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                       Chief United States District Judge




                                               3
